DETAILED ACTION
Applicant's election with traverse of Group I (composition claims 1-3,5,28-32,38,44,47-50) and the species of: cream formulation comprising reduced glutathione, ascorbyl-2-glucoside, and L-arginine in the reply filed on 11/29/2021 is acknowledged. In view of the prior art, the examiner extends the antioxidant to include ascorbic acid. 
The traversal is on the ground(s) that none of the cited paragraphs in Smith et al. (U.S. PgPub 2004/0071770) disclose a single embodiment directed to a cream having the claimed composition and thus the instant claims have novelty in view of the prior art. This is not found persuasive because based on the prior art, the common technical feature to a composition having reduced glutathione, antioxidant and a pharmaceutically acceptable carrier is taught by Smith and thus the common technical feature does not rise to the level of a special technical feature and thus a lack of unity of invention between the groups has been established by the prior art. Hiroyuki et al. (JP2010189368) discussed below also teaches dermatological cream compositions comprising reduced glutathione, L-arginine, and ascorbic acid antioxidant, see claims 1-8 and examples 1-7 and page 6. 
Claims 15-18,28-32, 38,41,44, and 47-50 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/29/2021.
Claims 1-3 and 5 are under current examination. 
The requirement is still deemed proper and is therefore made FINAL.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statements
Information Disclosure Statements (IDS) filed on 12/13/2021 have been considered by the Examiner. A signed copy of the IDS is included with the present Office Action. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3 and 5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon without significantly more. The claims recite a dermatological cream composition comprising reduced glutathione and/or cysteinylglycine, and an antioxidant in a dermatologically acceptable carrier. In accordance with the 2019 Revised Patent Subject Mater Eligibility Guidance (aka 2019 PEG), the following revised flowchart found in MPEP §2106(III), is used when considering whether or not a claimed invention recites eligible subject matter:

    PNG
    media_image1.png
    791
    541
    media_image1.png
    Greyscale

The invention recited in the instant claims is drawn to a composition of matter.  Step 1 is satisfied.
Step 2 has now been broken out into a two-prong analysis:


    PNG
    media_image2.png
    524
    532
    media_image2.png
    Greyscale

Step 2A first asks whether or not the claimed invention is directed to a judicial exception such as a natural phenomenon (e.g., product of nature).  Here, the answer is yes, since the only compositional requirement set forth is that the composition comprises combination of the naturally occurring ingredients of reduced glutathione and/or cysteinylglycine, and an antioxidant and L-arginine in a dermatologically acceptable carrier which can be water. The second leg of the analysis evaluates whether the claim recites additional elements that integrate the established judicial exception into a practical application of the exception. Here, there are no additional elements that integrate the established judicial exception into a practical application of the exception thus the answer is no.  At most, the claims recite a naturally occurring composition, and nothing else which would be considered an “element.”  
Lastly, Step 2B asks if the claim recites additional elements that amount to “significantly more” than the judicial exception.  Asked another way, do the claims recite anything additional demonstrating that the recited composition provides an inventive concept?  Here, again, the answer is no because the claims simply do not recite anything else, compositionally or structurally, which provides an inventive concept that departs from merely reciting a composition containing all naturally occurring components. The recitation of dermatological cream does not amount to significantly more than the judicial exception as cream can compositionally be naturally occurring ingredients. 
 Reciting the intended use (as a dermatological composition) of the natural product does not amount to significantly more than the judicial exception. The composition claimed is merely a combination of natural ingredients, and the Examiner 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-3, and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hiroyuki et al. (JP2010189368). 
Claim 1 recites a dermatological cream composition comprising reduced glutathione and/or cysteinylglycine, and an antioxidant in a dermatologically acceptable carrier.
Hiroyuki et al. teach dermatological cream compositions comprising reduced glutathione, L-arginine, and ascorbic acid antioxidant, see claims 1-8 and examples 1-7 and page 6. 
Accordingly, the instant claims are anticipated by the teachings of Hiroyuki et al. 

Claims 1-3, and 5 are rejected under 35 U.S.C. 102(a)(1) and (102)(a)(2) as being anticipated by Smith et al. (United States PgPub 2004/0071770-see IDS filed . 
Smith et al. teach a composition comprising vitamin C (also known as ascorbic acid), and glutathione in a cream together with a carrier, see claims 1-5 and example 1. The glutathione is GSH (a reduced glutathione), see paragraph [0093], [0149] and [0151] and [0157].  
Accordingly, the instant claims are anticipated by the teachings of Smith et al.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Hiroyuki et al. (JP2010189368) in view of Schnait et al. WO (2017/055337 filed 9/2016).

Hiroyuki teaches cosmetic compositions including cream or serums which comprise reduced glutathione and a basic acid including L-arginine and ascorbic acid or salt thereof see claims 1-8 and examples 1-7 and pages 3-4 and 6. The composition can contain water as a carrier, see page 6. 
Hiroyuki et al. does not expressly teach that the composition contains the antioxidant of ascorbyl-2-glucoside. 
However, Schnait et al. teach that ascorbic acid derivatives including ascorbyl-2-glucoside, see abstract and pages 9 and 17-34. Both ascorbic acid and its derivatives can be used to impart antioxidant activity or buffering, see pages 11-12. 
It would have been prima facie obvious to provide Hiroyuki composition with ascorbyl-2-glucoside antioxidant in combination, or in the alternative as a substitute for the ascorbic acid of Hiroyuki et al.
One of ordinary skill in the art would have been motivated to do so as it is prima facie obvious to substitute one known antioxidant for another or to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious). Here, it is prima facie obvious to combine two compositions which contain antioxidants to form a third composition with the same property of providing antioxidant activity as acrobyl-2-glucoside like ascorbic acid exhibits antioxidant activity. 

Conclusion
Currently, no claims are allowed and all claims are rejected. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH ALAWADI whose telephone number is (571)270-7678.  The examiner can normally be reached on Monday-Friday 10:00am-6:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be 
/SARAH ALAWADI/Primary Examiner, Art Unit 1619